DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1	This Office Action is in response to remarked filed 12/30/2020.
2.	Claims 7, 12-18, 22, and 26-31 are pending.
3.	Applicant's arguments have been fully considered but they are not persuasive. Please see below.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 7, 14-17, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deslauriers et al. (EP0599269).
Deslauriers et al. discloses a resin composition used to have good thermal stability (reads on thermosetting/thermoplastic) comprising a polymer matrix and a sulfur containing derivative of hydroyphenylbenzothriazole of the below formula
    PNG
    media_image1.png
    193
    624
    media_image1.png
    Greyscale
wherein, Y is sulfur; X is an alkyl; (when n is 0 of the invention) [abstract], wherein the matrix includes resins [pg.7ln7-15]. The . 

6.	Claim(s) 7, 12-17, 22, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (EP0698637).
Andrews et al. discloses a composition comprising thermoplastic or thermosetting polyurethanes (resins) stabilizing benzotriazole UV absorbers [abstract] wherein the benzotriazole is of the below formula 
    PNG
    media_image2.png
    206
    400
    media_image2.png
    Greyscale
 wherein R3 is an alkenyl of 3-18 carbons and L is sulfur [pg.2-3] (when n is 0 in the instant claim). The composition of Andrews reads on plastic lenses since the composition is substantially identical to the instant invention. Thus a substantially identical compound would have substantially identical properties. MPEP 2112.02 II. For the same reasons the properties of claims 14-17 are also inherent.
Regarding claim 22; Andrews discloses dibutyldithiocarbamate [pg.8].
Regarding claim 28-31; Andrews discloses alkenyl and/cyclohexyl for R3 [pg.3].


Allowable Subject Matter
Claim 18 allowed.

Response to Arguments
Applicant’s remarks: see pages 9-18 of remarks filed 12/30/2020.
The Position of the Office: Claim 1 recites a plastic lens…. The Office interprets the claim: as long as the ultraviolet absorbing agent is present, then the absorbing agent reads on plastic lens (inherent). Therefore, for at least these reasons, the above rejections are made. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R PEETS/Primary Examiner, Art Unit 1763